                    Case 2:17-cv-01512-JAM-DB Document 55 Filed 10/09/18 Page 1 of 4


 1   Charles R. Messer (SBN 101094)
     messerc@cmtlaw.com
 2   David J. Kaminski (SBN 128509)
     kaminskid@cmtlaw.com
 3   Alex A. Wade (SBN 304022)
     wadea@cmtlaw.com
 4   CARLSON & MESSER LLP
     5901 W. Century Boulevard, Suite 1200
 5   Los Angeles, California 90045
     (310) 242-2200 Telephone
 6   (310) 242-2222 Facsimile
     Attorneys for Defendant
 7   CREDIT ONE BANK, N.A.
 8
                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                                        SACRAMENTO DIVISION
10
11                                     )
     N.L., an infant by his mother and natural
                                       )                  CASE NO. 2:17-cv-01512-JAM-DB
12   guardian SANDRA LEMOS,            )                  Assigned to: Hon. John A. Mendez
                                       )
13              Plaintiff,             )
                                       )                  DEFENDANT CREDIT ONE BANK, N.A.’S
14         vs.                         )                  NOTICE OF CROSS-MOTION FOR
                                       )                  SUMMARY JUDGMENT, OR IN THE
15   CREDIT ONE BANK, N.A., GC         )                  ALTERNATIVE, PARTIAL SUMMARY
     SERVICES LIMITED PARTNERSHIP,     )                  JUDGMENT AND OPPOSITION TO
16                                     )                  PLAINTIFF’S MOTION FOR SUMMARY
     IENERGIZER HOLDINGS, LIMITED, and )
     FIRST CONTACT, LLC a/k/a IQOR                        JUDGMENT
17                                     )
     HOLDINGS, INC,                    )                  Accompanying Documents
18                                     )
                                       )                     1. Memorandum of Points and Authorities
                Defendants.
19                                     )                     2. Declaration of Gary Harwood
                                       )                     3. Declaration of Alex A. Wade
20                                     )                     4. Index of Exhibits
                                       )                     5. Statement of Undisputed Facts
21                                     )
                                       )                     6. Response to Plaintiff’s Statement of
22                                     )                        Undisputed Facts
                                       )                     7. [Proposed] Order
23                                     )
                                       )                  Date:      November 6, 2018
24                                     )
                                       )                  Time:      1:30 p.m.
25                                     )                  Place:     U.S. District Court
                                       )                             501 I Street
26                                     )                             Sacramento, CA 95814
                                       )                  Courtroom: 6, 14th Floor
27                                     )
28                                                    )

     {00102378;1}                                     1
                      NOTICE OF CROSS-MOTION FOR SUMMARY JUDGMENT, OR IN THE ALTERNATIVE, PARTIAL SUMMARY
                          JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMMARY JUDGMENT

                                                                                   No. 2:17-cv-01512-JAM-DB
                    Case 2:17-cv-01512-JAM-DB Document 55 Filed 10/09/18 Page 2 of 4


 1
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2
                    PLEASE TAKE NOTICE that on November 6, 2018, at 1:30 p.m., or as soon thereafter as
 3
     the matter may be heard in Courtroom 6 of the above-entitled court, located at 501 I Street, 14th
 4
     Floor, Sacramento, California, Defendant CREDIT ONE BANK, N.A. (“Credit One” or “the
 5
     Bank”) will and hereby does move for summary judgment, or in the alternative, partial summary
 6
     judgment, against the allegations brought against it in Plaintiff N.L., a minor by his mother and
 7
     natural guardian SANDRA LEMOS’s (“Plaintiff”) Amended Complaint.
 8
                This motion is made pursuant to Rule 56 of the Federal Rules of Civil Procedure in that there
 9
     is no genuine issue of material fact, and Credit One is entitled to summary judgment as a matter of
10
     law, in that:
11
                (1) Plaintiff’s First Cause of Action against Credit One for Violation of the TCPA fails as a
12
                       matter of law because: (a) The Bank made no calls to N.L., and the Bank is not
13
                       vicariously liable for calls by its vendors; (b) Plaintiff cannot meet his burden of proving
14
                       that an ATDS subject to the TCPA’s restrictions or a prerecorded/artificial voice was
15
                       used in relation to the calls he received; and (c) There is no strict liability for calling a
16
                       Bank customer at N.L.’s reassigned number, particularly when the Bank had a good
17
                       faith belief that the number belonged to its long-time cardholder, as well as after when
18
                       N.L. lacks actual-injury standing when he and his mother consulted with TCPA-counsel
19
                       and then allowed calls to continue by not notifying anyone that the calls were being
20
                       made to a wrong number. Among other things, Plaintiff lacks standing to sue for such
21
                       calls.
22
                (2) Plaintiff’s Second Cause of Action against Credit One for violation of the Rosenthal Fair
23
                       Debt Collections Practices Act fails as a matter of law because (a) The Bank is not
24
                       vicariously liable for calls by its vendors; and (b) The Bank acted in good faith and its
25
                       vendors did not willfully or knowingly call Plaintiff with an intent to harass; and (c)
26
                       Plaintiff’s claims brought under 15 U.S.C. § 1692b(3) and 15 U.S.C. § 1692c of the
27
                       FDCPA, which are incorporated into the Rosenthal Act, and fail as a matter of law.
28

     {00102378;1}                                        2
                       NOTICE OF CROSS-MOTION FOR SUMMARY JUDGMENT, OR IN THE ALTERNATIVE, PARTIAL SUMMARY
                           JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMMARY JUDGMENT

                                                                                         No. 2:17-cv-01512-JAM-DB
                    Case 2:17-cv-01512-JAM-DB Document 55 Filed 10/09/18 Page 3 of 4


 1
                (3) Plaintiff’s Third Cause of Action against Credit One for Invasion of Privacy by Intrusion
 2
                        upon Seclusion fails as a matter of law because (a) The Bank is not vicariously liable for
 3
                        calls by its vendors; and (b) The Bank did not intrude upon Plaintiff’s seclusion and
 4
                        therefore, the Bank did not legally cause any damages.
 5
                (4) Plaintiff lacks standing to bring suit.
 6
                    This Cross-Motion and Opposition are further based upon this Notice, upon the attached
 7
     Memorandum of Points and Authorities, the Declaration of Alex A. Wade, the Declaration of Gary
 8
     Harwood, the Separate Statement of Undisputed Material Facts, the Opposition to Plaintiff’s
 9
     Statement of Undisputed Facts, the Proposed Order granting Summary Judgment, any Reply filed
10
     in support of this Motion, upon the complete records and file of the Court, and upon such other
11
     further evidence that may be presented at the time of hearing on this matter.
12
                    This Cross-Motion and Opposition are made following the conference of counsel pursuant
13
     to the court’s standing order which took place on September 26, 2018.
14
15   DATED: October 9, 2018                                      CARLSON & MESSER LLP
16
17                                                        By:     /s/ Charles R. Messer
                                                                 Charles R. Messer
18                                                               David J. Kaminski
                                                                 Alex A. Wade
19                                                               Attorneys for Defendant
                                                                 CREDIT ONE BANK, N.A.
20
21
22
23
24
25
26
27
28

     {00102378;1}                                        3
                       NOTICE OF CROSS-MOTION FOR SUMMARY JUDGMENT, OR IN THE ALTERNATIVE, PARTIAL SUMMARY
                           JUDGMENT AND OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMMARY JUDGMENT

                                                                                        No. 2:17-cv-01512-JAM-DB
           Case 2:17-cv-01512-JAM-DB Document 55 Filed 10/09/18 Page 4 of 4


1                            CERTIFICATE OF SERVICE
2

3
           I, Charles R. Messer, hereby certify that on this 9th day of October, 2018, a
4
     true and accurate copy of the foregoing DEFENDANT CREDIT ONE BANK,
5

6    N.A.’S NOTICE OF CROSS-MOTION FOR SUMMARY JUDGMENT, OR IN
7
     THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT AND OPPOSITION
8

9    TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT were served via the
10
     District Court ECF System on the Following:
11

12
           Email: ari@marcuszelman.com
13                jonathan.a.stieglitz@gmail.com
14
                  yzelman@marcuszelman.com
                  paul.grammatico@kattenlaw.com
15                fhabib@behblaw.com
16                cocarroll@behblaw.com
                  margie@rudnickifirm.com
17

18
                                                   /s/Charles R. Messer
19
                                                   Charles R. Messer
20                                                 CARLSON & MESSER LLP
21

22

23

24

25

26

27

28
                                   CERTIFICATE OF SERVICE
